Opinion by
Mr. Justice Roberts,
On December 28, 1968, the City of Pittsburgh enacted “The Institution and Service Privilege Tax Ordinance” which, in essence, sought to levy a six mills tax *297on the gross receipts1 of any institution2 engaging in any service3 in tbe City. Twenty-eight institutions performing health-related services then challenged the ordinance in the Court of Common Pleas of Allegheny County, as set forth in The Local Tax Enabling Act, Act of December 31, 1965, P.L. 1257, §6, 53 P.S. §6906 (Supp. 1970). In an effort to expedite the proceedings the parties agreed to select Allegheny General Hospital, Shadyside Hospital and the Hospital Council of Western Pennsylvania to proceed to hearing. The court, after hearing testimony and argument, held that the ordinance was invalid and unenforceable as against the three petitioners and all other institutions of purely public charity. The City has appealed and we affirm.4
Article IX, §1, of the Constitution of 1874, now Article VIII, §2, provides: “The General Assembly may by law exempt from taxation: ... (v) Institutions of purely public charity . . .” The Act of May 22, 1933, P.L. 853, art. II, §204, as amended, 72 P.S. §5020-204, provides: “The following property shall be exempt from all . . . city . . . tax, to wit: ... (c) All hospitals . . . *298and institutions of . . . charity. . . The hearing court found that the petitioning hospitals were institutions of purely public charity, a conclusion the City no longer disputes, and hence were exempt from the tax by virtue of the above provisions. We agree.
In Allegheny County v. Moon Township, 436 Pa. 54, 258 A. 2d 630 (1969), we recently construed the above provisions with respect to “public property used for public purposes.” See Act of 1933, supra, 72 P.S. §5020-204 (g). We there held that when property is found to be “public property used for public purposes” the Act of 1933 exempts it from all taxes, regardless of their labels: “Neither the constitution, nor the statute, say the exemption will be only for property taxes; the statute, in fact, expressly says ‘all tax’. The word ‘property’ is used merely to describe the locus of what the Legislature was exempting, not the type of tax it was exempting it from. There is no reason to assume that the Legislature did not fully exercise its constitutional power to exempt this property, not only from property taxes, but also from taxes on activities conducted on the property.” Moon Township, 436 Pa. at 56, 258 A. 2d at 632.
Thus it is clear that under the Act of 1933 the charitable hospitals in the instant case, like the “public property used for public purposes” in Moon Township, are exempt from the tax sought to be imposed. Nevertheless, the City argues that the Legislature has given it the power to tax institutions of purely public charity by virtue of The Local Tax Enabling Act, supra, 53 P.S. §§6902, 6903 (Supp. 1970), which provides: “[CJities of the second class . . . may, in their discretion, . . . levy, assess and collect . . . such taxes as they shall determine on persons, transactions, occupations, privileges, subjects and personal property within the limits of such political subdivisions. . . .” “. . . It *299is the intention of this section to confer upon such political subdivisions the power to levy, assess and collect taxes upon any and all subjects of taxation, . . . which the Commonwealth has power to tax but which it does not tax or license. . . .”
The City argues that since The Local Tax Enabling Act intended to give to the City the same power to tax as the Commonwealth has, and since the Act of 1933 does not exempt charitable institutions from Commonwealth taxation, the City must therefore have the power to tax such institutions. We cannot agree. The policy of exempting charities from taxation is an old one in this Commonwealth. If the Legislature had intended to now allow many governmental units5 to tax charities, we believe that it would have acted in a more direct fashion and explicitly repealed all or part of the Act of 1933. Indeed, we have long held that broad taxing statutes do not cover charities unless the Legislature specifically so states.6 Thus we might simply repeat what this Court stated in 1891 in response to an almost identical argument over the power to tax charitable institutions: “When the legislature of Pennsylvania, turning its back upon all the previous history of the state, shall deliberately resolve to recruit the finances of the commonwealth by a raid upon the treasuries of all the charities within its limits1, by seizing money which has been devoted ... to the relief of the distressed, they will doubtless do it at any rate in an open and manly way, and not by the use of doubtful phrases or ambiguous and concealed meanings.” General As*300sembly v. Gratz, 139 Pa. 497, 508, 20 Atl. 1041, 1044 (1891).7
The order of the Court of Common Pleas, Civil Division, of Allegheny County, invalidating “The Institution and Service Privilege Tax Ordinance,” is affirmed.
Mr. Justice Jones and Mr. Justice Pomeroy concur the result.

'Gross receipts” was defined so as to exclude receipts subject to the general Mercantile License Tax, the Business Privilege Tax, or the Earned Income Tax.


“Institution” was defined as “any organization, corporation, unincorporated association or any other entity, including but not limited to, hospitals, nursing homes, colleges, universities, schools other than elementary and secondary schools, cemeteries, veterans posts and recreational centers and all other organizations, which provide service to the general public.”


“Service” was defined as “carrying on or exercising within the City of Pittsburgh medical, educational, social, recreational, vocational, or any other type of service for which a charge is collected.” Not included are services given free and without fee to the general public.


In view of our disposition today we do not pass on the hospitals’ claims that the tax violates the uniformity clause and is so vague as to be unenforceable.


Tlie Local Tax Enabling Act applies not only to cities of the second class, but also to cities of the second class A, cities of the third class, boroughs, towns, townships of the first class, townships of the second class, school districts of the second class, school districts of the third class, and school districts of the fourth class.


See, e.g., Buhl’s Estate, 300 Pa. 29, 150 Atl. 86 (1930) ; Mattern v. Canevin, 213 Pa. 588, 63 Atl. 131 (1906).


We note that The Local Tax Enabling Act specifically forbids taxing membership in golf clubs, see 53 P.S. §6902(7). Compare General Assembly v. Gratz, 139 Pa. at 506, 20 Atl. at 1043-44: “Are we to suppose that, by such language . . ., the legislature intended to tax every purely public charity . . . every hospital and every refuge and home for the afflicted and the suffering, and yet exempted from the tax all ‘building and loan associations’ as the same section does”?